United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41396
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JORGE ARMANDO GARCES, also known as Antonio Moreno,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:05-CR-292-ALL
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jorge Armando Garces appeals the sentence imposed following

his plea of guilty to one count of possession with intent to

distribute more than 100 kilograms of marijuana.   He contends

that his Sixth Amendment rights were violated because his

sentence was based on facts found by the sentencing court by a

preponderance of the evidence.   He also contends that he was

sentenced under mandatory Sentencing Guidelines contrary to

United States v. Booker, 543 U.S. 220 (2005).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41396
                               -2-

     Garces was sentenced under the post-Booker advisory

guidelines scheme which requires the sentencing court to

calculate the guideline range in the same manner as before Booker

and to make factual findings by a preponderance of the evidence.

See United States v. Johnson, 445 F.3d 793, 797-98 (5th Cir.),

cert. denied, 126 S. Ct. 2884 (2006).    Garces misunderstands both

Booker and his own post-Booker sentencing.    Consequently, his

appeal presents no issue relevant to his sentence.   The judgment

of the district court is AFFIRMED.